March 15, 2007



Universal Explorations Corp.

30 Skyline Drive

Lake Mary, Florida 32746



Attention: Mr. Dyron M. Watford

Chief Financial Officer



Re: Participation Agreement

Caviar 3-D Amplitude Prospects

4 Well Package

Plaquemines Parish, Louisiana

 

Gentlemen:

This agreement, together with all exhibits attached hereto and made a part
hereof (hereinafter collectively referred to as the "Agreement"), shall confirm
and set forth the understanding of, and agreement to, the terms, provisions and
conditions pursuant to which Universal Explorations Corp., ("Universal"), is
acquiring an undivided Seven and 50/100ths percent (7.50%) of 8/8ths interest in
and to the leasehold estate created by the hereinafter-identified oil, gas
and/or mineral leases, insofar as said oil, gas and/or mineral leases cover the
hereinafter described lands, and is agreeing to participate in the drilling and
testing of a certain oil and gas exploration test well on the lands comprising
"Prospect Area 1," as such term is hereinafter defined (the "Initial Test
Well").



PROSPECT AREA, LEASES AND UNIT FORMATION

Prospect Area and Oil and Gas Leases

Yuma Exploration and Production Company, Inc. ("Yuma"), acting by and through
its duly authorized representatives, has previously acquired oil, gas and/or
mineral leases covering, among other lands, approximately 932.8 acres comprising
the four (4) separate Caviar 3-D Amplitude Prospects (sometimes referred to
hereinafter, individually, as a "Prospect Area," or as "Prospect Area 1,"
"Prospect Area 3," "Prospect Area 4," and "Prospect Area 5," respectively, and
collectively, as the "Prospect Areas") as described and depicted on Exhibits
"A-1" to the Operating Agreement that is attached hereto as Exhibit "A" and by
this reference made a part hereof (the "Operating Agreement"). Such oil, gas
and/or mineral leases, insofar as such leases cover the Prospect Areas (the
"Leases"), are described on Exhibit "A-2" to the aforementioned Operating
Agreement.



Included within the lands collectively comprising the Prospect Areas are lands
the ownership of the fee title to which (including any water bottoms) is claimed
by both the State of Louisiana and other parties. The lands included within the
Prospect Areas which are claimed by both the State of Louisiana and such other
parties are covered by Leases Nos. 1 and/or 2 and one or more of Leases Nos. 3
through 35, inclusive, as described on Exhibit A-2 to the Operating Agreement.
In this regard, your attention is directed to Paragraph 4.3. of this Agreement.



Formation of Units

Effective August 1, 2006, the Commissioner of Conservation of the State of
Louisiana issued Order No. 571-G, establishing for (4) single drilling and
production units for the exploration for and production of gas and condensate
from the Cibicidies Carstensi Zone, Reservoirs A, B, C and D in the Lake Campo
Field, in Plaquemines Parish, Louisiana, designated as the CIB C RA SUA, the CIB
C RB SUA, the CIB C RC SUA and the CIB C RD SUA, respectively (sometimes
referred to hereinafter, individually, as a Unit, and collectively, as the
"Units"). The CIB C RA SUA contains approximately 136 acres out of Prospect Area
1, including lands the ownership of which is disputed as detailed above. The CIB
C RB SUA contains approximately 136 acres out of Prospect Area 3, including
lands the ownership of which is disputed as detailed above. The CIB C RC SUA
contains approximately 189 acres of out Prospect Area 4. The CIB C RD SUA
contains approximately 93 acres out of the Prospect Area 5, including lands the
ownership of which is disputed as detailed above. Each off the Units is
effective with respect to the gas and condensate bearing zone underlying the
lands included therein encountered between the subsurface depths of 8,600 feet
and 10,350 feet (electrical log measurements) in the Pel-Tex Oil Co.-SL 6476 No.
1 Well located in Section 30, Township 16 South, Range 16 East, in Plaquemines
Parish, Louisiana.

DEFINITIONS

Area of Mutual Interest

The Prospect Areas as identified on the plat attached hereto as Exhibit "A-1" to
the Operating Agreement shall constitute the "Area of Mutual Interest" for the
Caviar 3-D Amplitude Prospects.



Contract Depth

The Initial Test Well is to be drilled at a mutually acceptable location on
lands comprising Prospect Area 1 included within the geographical boundaries of
the CIB C RA SUA, and in a good and workmanlike manner, to the lesser of (i) a
subsurface true vertical depth of 11,000 feet, or (ii) a depth sufficient to
penetrate and fully evaluate the stratigraphic equivalent of the K-1 sand
interval as seen between the log measured depths of 11,400 feet and 11,500 feet
in the Marathon White No. 1 Well located in Section 2, Township 17 South, Range
15 East, in Plaquemines Parish, Louisiana (the "Contract Depth"), unless down
hole conditions preclude such well from attaining Contract Depth.

Casing Point

Casing Point is defined as the point at which (i) the Initial Test Well has been
drilled to Contract Depth, (ii) an appropriate suite of logs and other surveys,
coring and testing that a reasonable and prudent operator would undertake to
determine if an attempt should be made to complete the Initial Test Well, or if
the Initial Test Well should be plugged and abandoned, has been completed and
the results furnished to the drilling parties, and (iii) the Operator has
notified the drilling parties of its recommendation with respect to the running
and setting of a production string of casing and completing the well.

CONSIDERATION AND INTEREST ASSIGNED

Consideration

Upon execution of this Agreement, Universal agrees to pay One Hundred Twenty
Five Thousand and No/100ths Dollars ($125,000.00) for an undivided Seven and
50/100ths percent (7.50%) of the leasehold estate and working interest created
by the Leases, insofar as such Leases cover the Prospect Areas, subject to the
terms hereof. Furthermore, contemporaneously with the execution of this
Agreement, Universal also agrees to pay Yuma an additional Five Thousand and
No/100ths Dollars ($5,000.00), representing Universal's proportionate promoted
share of a $50,000.00 drilling bonus owed by Yuma and/or its assigns to
Geophysical Pursuit, Inc. and WesternGeco, LLC ("GPI/WESTERNGECO") in
association with the drilling of the Initial Test Well which amount will
thereafter be remitted by Yuma to GPI/WESTERNGECO. In this regard, an additional
$50,000.00 drilling bonus will be owed by Yuma and/or its assigns to
GPI/WESTERNGECO in association with any subsequent wells drilled and/or
participated in by Yuma and/or its assigns on the Prospect Areas, and Universal
will be responsible for the payment of its proportionate share of each such
additional drilling bonus, if any.

3.2. Delay Rentals

Upon receipt of a joint interest billing therefore, Universal further agrees to
pay and/or reimburse Yuma for Ten and No/100ths percent (10.00%) of any delay
rentals that must be paid pursuant to the terms of the Leases in order to
maintain such Leases in force and effect until such time as the Initial Test
Well is drilled to Casing Point. Thereafter, the payment of delay rentals under
the terms and provisions of the Leases will be governed by the terms, provisions
and conditions of the Operating Agreement.

Assignment of Working Interest

Upon Universal's payment of the consideration provided for in Paragraph 3.1.
above, Yuma will execute and deliver to Universal a recordable Assignment and
Bill of Sale assigning to Universal an undivided Seven and 50/100ths percent
(7.50%) of 8/8ths interest in and to the leasehold estate created by the Leases,
insofar as such Leases cover the Prospect Area, subject to a proportionate share
of (i) the lessor's royalty burdening such Leases, and (ii) a reserved
overriding royalty interest in and to production under the terms of such Leases,
insofar as such Leases cover the Prospect Area, equal to the difference between
twenty-eight percent (28.00%) and the total of all other burdens on production
under the terms of such Leases, including the lessor's royalty (the "Yuma
Management Pool ORRI"). The Yuma Management Pool ORRI will include and absorb
any additional burdens on production under the terms of the Leases, insofar as
such Leases cover the Prospect Area, in existence at the time of the making of
an assignment to Universal of an interest therein. In the event that either of
the Leases covers less than the entire mineral estate in the Prospect Area, then
the Yuma Management Pool ORRI provided for herein with respect thereto shall be
proportionately reduced. After retention of the Yuma Management Pool ORRI, Yuma
will deliver to Universal a 72.00% net revenue interest with respect to
production under the terms of the Leases, insofar as such Leases cover the
Prospect Area, proportionately reduced to the Seven and 50/100ths percent
(7.50%) of 8/8ths interest therein so assigned to Universal.

Additional Burdens on Interest

The assignment to Universal of an undivided interest in and to the Leases,
insofar as such Leases cover the Prospect Area, will additionally be made
subject to (i) the terms and provisions contained in the Leases, (ii) the
additional burdens and obligations set forth in this Agreement (including a
proportionate share of the Yuma Management Pool ORRI provided for herein), and
(iii) the order of the Commissioner of Conservation of the State of Louisiana
creating the aforementioned Units.

Special Warranty and Representations

Yuma shall warrant the title to the undivided interest in and to the Leases
assigned and conveyed by Yuma unto Universal against all parties claiming or
attempting to claim the same, or any portion thereof, by, through or under Yuma,
but not otherwise. Yuma represents that (i) other than the Yuma Management Pool
ORRI and the drilling bonus owed to GPI/WESTERNGECO provided for herein, it is
unaware of any liens, claims or encumbrances affecting any of the Leases, (ii)
the Leases are valid and subsisting in accordance with their terms, (iii) it has
no knowledge of any claim having been made regarding failure to perform under
the terms of any of the Leases, and (iv) to the best of Yuma's knowledge and
belief, no default has occurred with respect to any material provision of any of
the Leases.

TERMS FOR DRILLING TEST WELL

Operating Agreement

Yuma and Universal agree that all drilling and operations on the Prospect Areas,
the Leases, insofar as such Leases cover the Prospect Areas, and the wells
drilled thereon (including the Initial Test Well) will be governed by the terms
and conditions of that certain A.A.P.L. Form 610-1982 Model Form Operating
Agreement and Copas 1984 Onshore Accounting Procedure Joint Operations with the
modifications a copy of which is attached hereto as Exhibit "A" and which names
Yuma Exploration and Production Company, Inc., as Operator. Contemporaneously
with its execution of this Agreement, Universal is joining in the execution of
the Operating Agreement. In association with its execution of the Operating
Agreement, Universal will also execute a Memorandum of Operating Agreement which
will be placed of record in Plaquemines Parish, Louisiana.

Conflict between Agreements

Should there be any conflict between the terms and conditions of this Agreement
and the terms and conditions of the Operating Agreement, the terms and
conditions of this Agreement shall control.

Test Well Obligation

As an integral part of the consideration being exchanged between the parties in
connection with the execution and delivery of this Agreement, and as an
additional inducement to Yuma to enter into this Agreement, Universal hereby
obligates itself and covenants and agrees with Yuma to participate in and pay
for an undivided Ten and No/100ths percent (10.00%) of the cost, risk and
expense of drilling the Initial Test Well, as set forth in Article VI.A. of the
Operating Agreement, to Casing Point. The Initial Test Well is currently planned
to be spudded on or before July 1, 2007, and is to be drilled pursuant to the
terms of the Operating Agreement to Contract Depth. The spud date is subject to
rig and equipment availability, permitting, and the sale of additional interests
in the Caviar 2 3-D Amplitude Prospect. Universal's share of the cost, risk and
expense of the drilling of the Initial Test Well shall be remitted to Yuma, as
the Operator, in accordance with the terms of the Operating Agreement.
Notwithstanding any provision of this Agreement to the contrary, in the event
that all parties elect to plug the Initial Test Well upon reaching Casing Point,
Universal shall nevertheless bear and pay an undivided Ten and No/100ths percent
(10.00%) of the costs and expenses associated with the plugging and abandonment
of such well.



As noted above, included within the geographical boundaries of the Unit created
in association with each of Prospect Area 1, Prospect Area 3, and Prospect Area
5 are lands the ownership of the fee title to which (including any waterbottoms)
is claimed by both the State of Louisiana and other parties. The lands claimed
by both the State of Louisiana and such other parties are covered by Leases Nos.
1 and/or 2 and one or more of Leases Nos. 3 through 35, inclusive, as described
on Exhibit A-2 to the Operating Agreement. In the event that the Initial Test
Well and/or a substitute therefore is completed as a well capable of producing
oil and/or gas from lands included within the geographical boundaries of the CIB
C RA SUA and/or a well is completed on any other unit including lands the
ownership of which is claimed by both the State of Louisiana and such other
parties, royalties on production from such well and attributable to lands the
title to which is disputed will be deposited by Yuma into the registry of a
court of competent jurisdiction and the ownership thereof determined pursuant a
concursus proceeding.

"Casing Point" Election

At such time as the Initial Test Well reaches Casing Point, Universal shall make
its election pursuant to the terms and conditions of the Operating Agreement as
to whether to attempt to complete the Initial Test Well, or plug and abandon the
same, or perform such other operations as are provided for under the terms of
the Operating Agreement.

Failure to Participate in Test Well

Except as otherwise provided in Paragraph 4.8. below, in the event that
Universal should fail to participate in the drilling to Casing Point of the
Initial Test Well or is deemed to be a non-consenting party to the drilling of
such well under the terms and provisions of the Operating Agreement, in addition
to any other rights or remedies at law or in equity to which Yuma may otherwise
be entitled, Universal shall immediately forfeit and reassign to Yuma all of the
interests in and to the Prospect Areas and the Leases acquired by Universal from
Yuma free and clear of any burdens or other encumbrances created by it, or its
successors or assigns, and Universal shall not be entitled to a refund of any
portion of the consideration paid to Yuma pursuant to this Agreement.

Option Test Wells and Additional Consideration

If, and only if, Universal has participated in the drilling to Casing Point of
the Initial Test Well, and has, without default, otherwise borne and paid all
costs and expenses to be borne and paid by Universal in association therewith
under the terms and provisions of this Agreement and/or the Operation Agreement,
Universal shall have the right and option, but not the obligation, to
participate in the drilling of the test well to be drilled at a mutually
acceptable location on the lands included within the geographical boundaries of
the Unit established in association with each of Prospect Area 3, Prospect Area
4, and Prospect Area 5, respectively, as described in Paragraph 1.2. above
(each, an "Option Test Well"). Each such Option Test Well will be drilled to a
subsurface depth sufficient to penetrate and fully evaluate the unitized
interval underlying the Unit on which such well is to be drilled (its objective
depth), and completed, or plugged and abandoned, pursuant to the Authority for
Expenditure ("AFE") for the drilling of such well prepared and submitted by
Yuma, as Operator. The sequence in which such wells are to be drilled, and the
surface and bottom hole locations of such wells, will be selected by Yuma, as
Operator; provided, however, it is agreed that the Option Test Well to be
drilled on the lands included within the geographical boundaries of the Unit
established in association with Prospect Area 5 will be the last of such wells
drilled. Subject to the terms and provisions of this Agreement, and to
Universal's election as provided hereinafter, Universal's share of the costs,
risks and expenses associated with the drilling of an Option Test Well shall be
borne and paid by Universal in the same manner and in the same proportions as
the costs, risks and expenses associated with the drilling of the Initial Test
Well, and in like manner, at such time as an Option Test Well has been drilled
to its objective depth, Universal shall make its election pursuant to the terms
and conditions of the Operating Agreement as to whether to attempt to complete
such Option Test Well, or plug and abandon the same, or perform such other
operations as are provided for under the terms of the Operating Agreement.
Universal shall exercise its right and option to participate in the drilling of
an Option Test Well by executing and returning to Yuma the AFE submitted for
such well within thirty (30) days of Universal's receipt thereof, together with
Universal's check payable to Yuma in the amount of Twenty Thousand and No/100ths
Dollars ($20,000.00) representing Universal's proportionate promoted share of
additional consideration thereupon owed to Yuma in association with the
participation by Universal in the drilling of such Option Test Well. The failure
of Universal to execute and return to Yuma the AFE for an Option Test Well
together with Universal's check within the aforementioned 30-day period as
provided above shall constitute Universal's irrevocable election not to
participate in the drilling of such Option Test Well.

Failure to Participate in Option Test Wells

Except as otherwise provided in Paragraph 4.8. below, in the event that
Universal should elect not to participate in the drilling to its objective depth
of an Option Test Well, or be deemed to be a non-consenting party to the
drilling of such well under the terms and provisions of this Agreement and/or
the Operating Agreement, Universal shall immediately forfeit and reassign to
Yuma all of the interests in and to and the Leases acquired by Universal from
Yuma, insofar as such Leases cover the Prospect Area upon which such Option Test
Well is to be drilled and/or is being drilled, together with Universal's
interests in and to the Leases, insofar as such Leases cover the remainder of
the Prospect Areas and lands upon which an Option Test Well in which Universal
participated has not been drilled, free and clear of any burdens or other
encumbrances created by it, or its successors or assigns, and Universal shall
not be entitled to participate in the drilling of an additional Option Test Well
or to receive a refund of any portion of the consideration paid to Yuma pursuant
to the terms and provisions of this Agreement.

Mechanical or Gulf Coast Conditions and Substitute Well

If mechanical difficulties are experienced in the Initial Test Well and/or an
Option Test Well which render further drilling of the Test Well impracticable or
dangerous in the opinion of the Operator of such well prior to reaching the
Contract Depth or because there is encountered in such well an impenetrable
formation, heaving shale, cavity, excessive pressure or water flow, loss of
circulation or any other subsurface condition, similar or dissimilar, which
cannot reasonably be overcome by ordinary drilling methods ("Mechanical or Gulf
Coast Conditions"), then the Operator will notify the parties participating in
the drilling of such well and any one of such parties may then propose to
complete, or plug and abandon, such well prior to reaching the Contract Depth.
In such an event, subject to the provisions of the Leases, at any time within
one hundred twenty (120) days following the release of the rig on the Test Well,
any party that participated in the drilling of such well shall have the right
and option, but not the obligation, to propose and cause to be commenced the
actual drilling of another well to the objective depth on the lands covered by
the Leases and included within the geographical boundaries of the Unit on which
such well was being drilled (a "Substitute Well"). Subject to the terms and
provisions of this Agreement and to their respective elections as set forth in
the Operating Agreement, the costs, risks and expenses associated with the
drilling of a Substitute Well shall be borne by the parties in the same manner
and in the same proportions as the costs, risks and expenses associated with the
drilling of the Initial Test Well and/or an Option Test Well. Any Substitute
Well shall be considered for all purposes as though the same were the Initial
Test Well and/or an Option Test Well, and should any party choose to participate
in the drilling of a Substitute Well, then each such participating party shall
be required to bear the costs, risks and expenses associated with the drilling
of such well as if the Substitute Well were the Initial Test Well and/or an
Option Test Well.

In the event that the Initial Test Well fails to reach Contract Depth and/or an
Option Test Well fails to reach its objective depth as set forth herein, such
well may nevertheless be completed in a shallower formation(s) that is proved to
be capable of commercial production from the subject wellbore by conventional
engineering methods and/or log analysis. In such event, notwithstanding the
provisions of Paragraph 4.5 and 4.7 above, but subject to the other terms,
provisions and conditions of this Agreement, the parties participating in the
drilling and completion of such well shall nevertheless be entitled to have and
retain ownership of their respective interests in and to the Leases, insofar as
such leases cover the Prospect Area upon which such well is situated, and such
well with respect to depths therein form the surface down to 100 feet below the
stratigraphic equivalent of the base of the deepest producing interval in which
such well is so completed, and any party failing to participate in the
completion of such well or that is deemed to be a non-consenting party to the
completion of such well under the terms and provisions of the Operating
Agreement shall immediately forfeit and assign to the parties that participated
in such completion all of its interest in and to the Leases, insofar as such
Leases cover such Prospect Area, and such well, with respect to depths therein
from the surface down to 100 feet below the stratigraphic equivalent of the base
of the deepest producing interval in which such well is so completed, free and
clear of any burdens or encumbrances created by it, or its successors and
assigns, and such party shall not be entitled to any reimbursement for any costs
or expenses it has incurred.

WELL INFORMATION AND DATA

Copies of Information and Access to Derrick Floor

Authorized employees, agents and representatives of each non-operating party
participating in the drilling, sidetracking, completing or reworking of any well
drilled on the Prospect Areas pursuant to the terms of this Agreement and/or the
Operating Agreement shall be entitled to receive copies of all geological and
geophysical information obtained from such operation and shall have access to
the rig floor, at their own respective cost, risk and expense, to observe all
operations conducted by the Operator. Operator shall provide advance notice to
each of the non-operating parties in order that they may have their employees,
agents or authorized representatives present to witness the running of logs,
tests of shows encountered and production tests.

OVERRIDING ROYALTY INTERESTS

Yuma Management Pool ORRI

All oil, gas and/or mineral leases purchased or acquired or renewed by Yuma or
Universal (including those acquired by farmout or similar agreements) subsequent
to the date of this Agreement within the Area of Mutual Interest shall be
subject to an overriding royalty interest in favor of Yuma, or its designees,
equal to the difference between twenty-eight percent (28.00%) and the total of
all other burdens on production under the terms of such leases, including the
lessor's royalty (the "Yuma Management Pool ORRI"); provided, however, that the
Yuma Management Pool ORRI on all such subsequently acquired oil, gas and/or
mineral leases shall in no event be less that 2.00% of 8/8ths. Notwithstanding
the foregoing provisions of this Paragraph 6.1., in the event that any such
lease covers less than the entire mineral estate in the lands covered thereby,
or if less than all of the working interest is acquired in any such lease, then
the overriding royalty interest provided for herein shall be proportionately
reduced. This overriding royalty interest shall be borne by the parties hereto
in proportion to their ownership in such subsequently acquired oil, gas and/or
mineral leases.

CENTRAL FACILITY AND PIPELINE

Construction of Central Facility and Pipeline to TSEGG's Meter Platform

Yuma has determined that the most cost effective means of transporting gas
produced from all wells drilled and completed on the Prospect Area will be to
utilize the services of Texas Southeastern Gas Gathering Company ("TSEGG"). As
such, gas produced from all wells drilled and completed on the Prospect Area
will be transported by TSEGG from a central facility to be constructed by Yuma,
as the Operator of the Caviar 2 3-D Amplitude Prospect (the "Central Facility"),
through a proposed four (4) inch pipeline (the "Pipeline") which, following
installation, will connect the Central Facility to TSEGG's Lake Campo tap and
meter platform situated at TSEGG's existing twelve (12) inch pipeline located
approximately 4 miles northeast of the Prospect Area. The cost and expense of
the construction and installation of flow lines, gathering lines and/or
pipelines from wells drilled and completed pursuant to the terms of this
Agreement and/or the Operating Agreement will be borne by the parties
participating in the completion of such wells. The cost and expense of the
construction and installation of the Central Facility and Pipeline will be
allocated ratably to the wells utilizing the Central Facility and the Pipeline
and the share of such cost and expense allocated to each of such wells will be
borne by the parties participating in the completion of such wells and/or their
respective successors and assigns in the same proportions as the cost, risk and
expense borne by such parties in the completion of such wells. The Central
Facility and the Pipeline will be owned by the parties participating in the
completion of such wells in the same proportions; provided, however, that the
Central Facility and the Pipeline will be operated by Yuma pursuant to an
operations and maintenance agreement which will name Yuma, as the operator of
the Central Facility and the Pipeline. TSEGG will provide marketing, allocation,
operation, maintenance and metering facilities at the custody transfer point for
all gas volumes transported through the Pipeline.



NOTICES

Written or Fax Notification

All notices that are required or authorized to be given hereunder, except as
otherwise specifically provided herein, shall be given in writing personally, or
by mail, overnight courier service, telex or telecopier, postage or charges
prepaid, and addressed to the party to whom such notice is given as follows:

Yuma Exploration and Production Company, Inc.

Universal Explorations Corp.

1177 West Loop South, Suite 1825

30 Skyline Drive

Houston, TX 77027

Lake Mary, Florida 32746

Attn: Mr. Michael M. Hinze, CPL

Attn: Mr. Dyron M. Watford

Vice President - Land

Chief Financial Officer

Phone: (713) 968-7068

Phone: (800) 975-2076

Fax: (713) 968-7021

Fax: (800) 805-4561









Receipt of Notice

The originating notice to be given under any provisions hereof shall be deemed
given when received by the party to whom such notice is directed and the time
for such party to give any response thereto shall run from the date the
originating notice is received. Any subsequent responsive notice shall be deemed
given when deposited with the U.S. Post Office or overnight courier service,
with postage or charges prepaid, or when actually received if given personally
or sent by telex or telecopier and received between the hours of 8:00 A.M. and
5:00 P.M. local time where notice is received. If received during other hours or
on Saturday, Sunday or a federal holiday, such notice shall be deemed to be
received at 8:00 A.M. on the next day which is not a Saturday, Sunday or federal
holiday. Any notice(s) and/or response(s) which may be made by telephone must be
directly to a person, and not by recorded message, and must be confirmed in
writing within forty-eight (48) hours thereafter, exclusive of Saturday, Sunday
and legal holidays, consistent with the other provisions hereof.

Change of Address

Each party shall have the right to change its address at anytime, and from time
to time, by giving written notice thereof to the other parties.

GENERAL TERMS

Applicable Law

This Agreement and all operations conducted on the Area of Mutual Interest and
the Leases shall be subject to all valid and applicable laws, orders, rules and
regulations of any governmental authority having jurisdiction over such
operations. ALL QUESTIONS ARISING OUT OF THIS AGREEMENT OR THE VALIDITY,
INTERPRETATION AND PERFORMANCE OF THIS AGREEMENT SHALL BE GOVERNED AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF LOUISIANA, EXCEPT FOR ANY RULE OF
LAW OF THE STATE OF LOUISIANA WHICH WOULD MAKE THE LAW OF ANY OTHER JURISDICTION
APPLICABLE. THE PARTIES HEREBY SPECIFICALLY AGREE THAT ANY SUIT OR PROCEEDING
(INCLUDING ANY ALTERNATIVE DISPUTE RESOLUTION PROCEEDING) SHALL BE HELD IN
HARRIS COUNTY, TEXAS.

No Mining Partnership or Joint Venture

The obligations of the parties hereunder are intended to be separate and not
joint or collective, and nothing in this Agreement nor any act by Yuma or
Universal shall ever be construed or implied as creating a mining partnership,
commercial partnership, or other partnership relation; it being the intention of
the parties hereto not to create, and this Agreement shall never be construed to
create, a mining or other partnership or joint venture.

Separate Liability

Each party's obligations as set out in this Agreement are several and not joint
and each party shall be individually responsible for its own obligations as set
out in this Agreement and in the Operating Agreement.

Successors and Assigns

This Agreement shall inure to the benefit of and be binding upon Yuma and
Universal and their respective successors and assigns; and this Agreement shall
constitute a covenant running with the Leases and the lands covered thereby.

Assignability

This Agreement and the undivided interest in and to the Leases assigned and
conveyed to Universal pursuant to the terms of this Agreement may be assigned or
transferred, in whole or in part, without the prior written consent of Yuma;
provided, however, that any such assignment shall nevertheless be void unless it
is made expressly subject to this Agreement.

Acknowledgement and Disclaimer

UNIVERSAL represents and acknowledges that it is knowledgeable of the oil and
gas business and of the usual and customary practices of producers such as YUMA
and that UNIVERSAL has had access to the LeaseS, the offices and employees of
YUMA, and the books, records and files of YUMA relating to the LeaseS in making
the decision to enter into this Agreement and consummate the transactions
contemplated hereby. UNIVERSAL has relied solely on the basis of its own
independent due diligence investigation of the LeaseS and, accordingly,
UNIVERSAL acknowledges that YUMA has not made, and YUMA hereby expressly
disclaims and negates, any representation or warranty, express, implied, OR
ARISING AT common law, by statute or otherwise, relating to the LeaseS
including, without limitation, any representation or warranty with respect to
title to the LeaseS (except as to the Special Warranty of title and the other
representations expressly provided FOR in paragraph 3.5. OF this Agreement) or
the quality, quantity or VALUE of the reserves of oil, gas or other hydrocarbons
in or under the LeaseS. UNIVERSAL acknowledges that the disclaimers contained in
this paragraph are "conspicuous" for purposes of any applicable state or federal
law, rule, regulation or order.

Acknowledgement and Representations of Universal

Universal represents and acknowledges that, prior to entering into this
Agreement, Universal was advised by and has relied solely on its own legal, tax
and other professional counsel concerning this Agreement, the Prospect Area, the
Leases and the value thereof. Universal represents and acknowledges that it is
able to bear the economic risk of any oil and gas investment Universal is
obligated to or might choose to make in the Prospect Area, the Leases and
well(s) to be drilled thereon and that Universal is capable of evaluating the
merits and risks of investments in the Prospect Area, the Leases and well(s) to
be drilled thereon. Universal represents and acknowledges that it is acquiring
an interest in the Prospect Area and the Leases for its own account and not for
distribution or resale in any manner that would violate any state or federal
law, rule, regulation or order.

9.8. Alternative Dispute Resolution

All controversies, claims and disputes (collectively, a "Dispute") arising under
or relating to this Agreement, including tort claims and including the issue of
arbitrability, shall first be negotiated as provided below, and if that is not
successful, submitted to mediation and if that is unsuccessful then to binding
arbitration under the procedures hereafter detailed.

(i) Negotiation

When a Dispute has arisen between the parties and negotiations between the
persons ordinarily having direct responsibility for resolving such Dispute have
reached an impasse, either party may give the other written notice of such
Dispute which notice shall reasonably describe and identify the subject matter
of the Dispute. In such event, the parties shall attempt to resolve the Dispute
promptly by negotiation between executive level employees of each of the parties
who are at a higher management level than the persons who otherwise have direct
responsibility for resolving the Dispute. Within ten (10) days following the
receipt of a notice of a Dispute, the receiving party will provide the other
party with a written response. Thereafter, the executive level employees of the
parties will promptly confer in person or by telephone in good faith in an
effort to resolve the Dispute. All reasonable requests for information regarding
the Dispute made by one party to the other party will be honored.



(ii) Mediation

If the Dispute has not been resolved by negotiation within ten (10) following
the receipt by the originating party of the receiving party's written response,
or if the parties have failed or refused to confer within twenty (20) days
following the receipt by the receiving party of the notice of a Dispute the
parties shall attempt to resolve the Dispute by mediation, as defined in Section
154-023 of the Texas Civil Practices and Remedies Code. Mediation shall be
initiated by written notice from one party to the other. The notice shall
reasonably describe and identify the issues or claims to be mediated. The
receiving party may respond with a written notice of additional issues or claims
to be mediated within seven (7) following its receipt of the original mediation
notice.

Within thirty (30) days following the receipt of the written notice of
mediation, the parties will attempt in good faith to mediate the issues or
claims identified in the notice, and any additional issues or claims identified
in writing to the other party by the party receiving the notice, pursuant the
Mediation Procedures of the CPR International Institute for Conflict Prevention
& Resolution ("CPR") in effect as of the date of this Agreement. Unless
otherwise agreed, the parties will select a mediator from the CPR Panels of
Distinguished Neutrals.

(iii) Confidentiality of Negotiations and Mediation

All negotiations and proceedings conducted pursuant to the foregoing provisions
of this Paragraph 9.8. shall be kept confidential and shall be treated as
compromise and settlement negotiations for purposes of applicable rules of
evidence and any additional confidentiality protections afforded by applicable
law.



(iv) Arbitration

If a Dispute is not resolved by mediation as provided above within forty five
(45) days following the initiation of such procedure, such Dispute shall then be
submitted to binding arbitration in accordance with the CPR Rules for
Non-Administered Arbitration (the "CPR Rules") in effect as of the date of this
Agreement. Either party may initiate a binding arbitration proceeding by filing
a statement of claim any time after the expiration of the forty five (45) day
period allowed for mediation; provided, however, that if either party failed to
participate in mediation as provided above, the other party may initiate a
binding arbitration proceeding prior to the expiration of the aforementioned
forty five (45) day period.

The arbitration proceeding shall be conducted by a person mutually agreeable to
both parties and knowledgeable and experienced in the type of matter that is the
subject of the Dispute. If the parties cannot agree upon an arbitrator within
fifteen (15) days following the initiation of the arbitration procedure by the
filing of a statement of claim, then the arbitrator shall be selected from the
CPR Panels of Distinguished Neutrals pursuant to the CPR Rules; provided,
however, that if the amount in controversy exceed $1,000,000.00, either party
may require that the arbitration proceeding be conducted by three independent
and impartial arbitrators, in which case each party shall within fifteen (15)
days thereafter select as its designated arbitrator a person that it believes to
have the necessary qualifications, and such designated arbitrators shall
thereafter mutually agree upon a similarly qualified third person to complete
the arbitration panel and serve as its chairman. In the event that the persons
selected by the parties as such designated arbitrators are unable to agree upon
the third member of the arbitration panel within ten (10) days following the
selection of the latter of the two designated arbitrators, then the third member
of the arbitration panel will be selected from the CPR Panels of Distinguished
Neutrals pursuant to the CPR Rules. Former employees or former attorneys of the
parties may not be selected as arbitrators.

The arbitration procedure shall be governed by the Federal Arbitration Act, 9
U.S.C. 1-16 to the exclusion of state laws inconsistent therewith, and judgment
upon an award rendered by the arbitrator(s) entered by any court having
jurisdiction. The arbitrator(s) shall award reasonable attorneys fees, and
pre-award interest and post-award interest on any amounts awarded, in accordance
with the laws of state in which the Prospect Area is situated.

All arbitrations shall occur in Houston, Texas.

(v) Limitations Tolling During Alternative Dispute Resolution

The statute of limitations of the state in which the Prospect Area is situated
applicable to the commencement of a lawsuit with respect to the matters which
are the subject of an arbitration proceeding shall apply to the commencement of
an arbitration proceeding pursuant to this Agreement, except that no limitations
defenses shall be available based upon the passage of time during any
negotiation or mediation pursuant to the preceding provisions of this Paragraph
9.8.



(vi) No Punitive Damages

No punitive damages are recoverable in an arbitration proceeding. The
arbitrator(s) are not empowered to award damages in excess of compensatory
damages, and each party hereby irrevocably waives any right to recover any
punitive or exemplary damages with respect to any Dispute between them.



9.9. Paragraph Headings

The paragraph headings used in this Agreement are inserted for convenience only
and shall be disregarded in construing this Agreement.

Invalidity of a Provision

If any one or more of the provisions of this Agreement shall be determined to be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired, and the offending provision or provisions shall be
reformed and the remaining provisions interpreted so as to give effect, to the
maximum extent permissible, to the agreement of the parties as set out herein.

Waiver of Defaults and Breaches

No waiver by either party of any one or more defaults or breach by the other
party in the performance of this Agreement shall operate or be construed as a
waiver of any future default or breach by the same party, whether of a like or
different character.

Entirety Clause

This Agreement contains the entire understanding of the parties hereto with
respect to the subject matter hereof and supersedes all prior and
contemporaneous agreements, understandings, negotiations and discussions among
the parties with respect to such subject matter. No representations,
inducements, promises, or agreements, oral or otherwise, which are not embodied
in this Agreement shall be of any force or effect.

If the foregoing terms and conditions confirm your understanding of our
agreement, please execute in the space provided below for your signature and
return one (1) fully executed original of this Agreement along with your check
for One Hundred Thirty Thousand and No/100ths Dollars ($130,000.00), being the
sum of the consideration initially owed by Universal to Yuma to acquire an
interest in the Prospect Areas and the Leases and Universal's proportionate
promoted share of the drilling bonus owed by Yuma and/or its assigns to
GPI/WESTERNGECO as provided in Paragraph 3.1. above.

This Agreement will be void if it is not executed by Universal and returned to
Yuma along with Universal's check in the amount specified above by March 30,
2007.

Yours very truly,

YUMA EXPLORATION AND PRODUCTION COMPANY, INC.

 

Sam L. Banks, President

 

 

ACCEPTED AND AGREED TO

THIS 28th DAY OF MARCH, 2007.



 

UNIVERSAL EXPLORATIONS CORP.

 

By: _/s/ Dyron M. Watford_______

Name: ___Dyron M. Watford_______

Title: ___CFO___________________

